Citation Nr: 1519137	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-06 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a left foot hammertoe.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for a dental disability for the purpose of VA outpatient dental treatment.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney




ATTORNEY FOR THE BOARD

S. Coyle, Counsel

INTRODUCTION

The Veteran served on active duty from May 1984 to May 1988. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The issue of entitlement to service connection for a lumbar spine disability has been recharacterized to comport with the evidence of record.   

In September 2000, the Veteran filed a timely notice of disagreement with respect to a May 2000 rating decision which denied entitlement to service connection for a dental disability for VA outpatient treatment purposes.  The issue is therefore before the Board and has been listed on the title page.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The issues of entitlement to service connection for a lumbar spine disability and a dental disability are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have hammertoe disability of each toe on the left foot.  

2.  The Veteran's left foot hammertoe disability is manifested by painful motion.  

3.  Resolving all doubt in the Veteran's favor, tinnitus is attributable to his active service.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent for residuals of a left foot hammertoe are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.45, 4.59, 4.71a, 4.85; Diagnostic Code 5282 (2014).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b), 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

The Board is granting in full the claim for service connection for tinnitus.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.   

The appeal for a higher rating for the service-connected hammertoe disability arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  

All identified and available post-service treatment records have been obtained.     The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  

The Veteran was provided a VA medical examination in November 2009.  The examination is sufficient evidence for deciding the claim.  The report is adequate as it describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  

Although it has been several years since the Veteran was last examined, the mere passage of time alone does not render the previous medical examination inadequate, if the Veteran's contentions and the available record on appeal do not reflect the need for a more contemporaneous examination.  Palczewski v. Nicholson, 21 Vet. App. 174, 180 (2007).  No probative evidence has been submitted since November 2009 that reflects the need for a new examination.  The Veteran has not indicated, and the record does not reflect, that his symptoms have increased in severity, or that additional evidence has been submitted that requires the opinion or interpretation of a medical professional.  VA's duty to assist has been met.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Service Connection

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Some chronic diseases, including organic diseases of the nervous system such as tinnitus, are presumed by law and regulation to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014); Fountain v. McDonald, No. 13-0540 (Vet. App. Feb. 9, 2015).      

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1335-36 (Fed. Cir. 2013); see also Fountain v. McDonald, No. 13-0540 (Feb. 9, 2015) (holding that tinnitus is chronic disease under 38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. § 3.309(a) (2014)).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts that he first observed ringing in his ears after exposure to the noise of heavy machinery during service, and that he has continued to experience these symptoms since that time.

His service treatment records reflect that he was routinely noise exposed and that he experienced hearing loss during his period of active service.  Acoustic trauma during service is therefore conceded.

The Veteran underwent a VA audiological examination in November 2009.  The examiner found that the Veteran's tinnitus was not related to his service, because tinnitus was not documented in the service treatment records.

A veteran is competent to testify that he experienced an audible sound in his ears in service, and that he has experienced this sound in his ears ever since service.  See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  Additionally, tinnitus is considered one of the chronic diseases listed in 38 C.F.R. § 3.309(a), allowing the claim to be established based on continuity of symptomatology.  Fountain, No. 13-0540 (Vet. App. Feb. 9, 2015); Walker, 708 F.3d at 1335-36.  Therefore, consistent with 38 C.F.R. § 3.303(b), the Veteran's account of the onset and frequency of his tinnitus symptoms satisfies the third element of service connection by demonstrating a continuity of symptomatology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  Thus, resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 3.102.

Increased Rating

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999). 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran underwent a surgical correction of a hammertoe on the second toe of the left foot during service.  This disability has been assigned a noncompensable rating for a single hammer toe.  38 C.F.R. § 4.71a, Diagnostic Code 5282.  A 10 percent rating is assigned only if each toe has hammertoes, without claw foot.  Id.  

As the Veteran does not assert, and the record does not reflect, that the Veteran has hammertoes of each toe on the left foot, a compensable rating is not warranted under Diagnostic Code 5282.  

The Veteran asserts that the residuals of his surgically corrected hammertoe cause pain upon standing and walking.  These reports were noted during a November 2009 VA examination, which showed normal plantar and dorsiflexion of the toes.  There was pain and tenderness with lateral compression of the left forefoot, but no painful motion, swelling, weakness or instability.  The examiner noted that there were no "significant functional limitations with standing or walking," no abnormal weightbearing, and no discomfort with manipulation.  There was no additional limitation of motion after 3 repetitions. 

The Veteran could not engage in toe walking because of pain, but was able to walk on his heels and engage in heel-toe walking.  The Veteran indicated that he could stand for no more than 20 minutes at a time, and that he could stand for perhaps 2 hours total each day.  

X-ray studies showed osteoarthritis in the surgically corrected second left toe.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R.            § 4.71a , Diagnostic Code 5003.

The Veteran asserts that he is entitled to a higher rating for his left toe disability under Diagnostic Code 5003.  However, while the imaging studies of the Veteran's left foot indicate that he has osteoarthritis in his second left toe, it is unclear whether any other minor joints in the left foot are affected.  A compensable rating is not warranted under Diagnostic Code 5003 in the absence of a finding that a "group" of minor joints is affected by osteoarthritis.  Id.  

However, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; see also Burton v. Shinseki, 25 Vet. App. 1, 5 (2011); Mitchell v. Shinseki, 25 Vet. App. 32 (2011)(pain may result in functional loss if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.") 

After resolving any benefit of the doubt in favor of the Veteran, the Board finds that as the residuals of the Veteran's left foot hammertoe are manifested by subjective complaints of pain upon walking and standing (although not confirmed on objective examination), a 10 percent disability rating for painful motion is warranted.  Id.  There is no indication that a higher rating is warranted at any time during the course of the appeal.  Fenderson, 12 Vet. App. at 126-27.

The evidence does not reflect moderate injury of the left foot to warrant a rating in excess of 10 percent under Diagnostic Code 5284 for other foot disabilities.  As noted, on examination, the Veteran had normal plantar and dorsiflexion of the toes.  Although there was pain and tenderness with lateral compression of the left forefoot, there was no painful motion, swelling, weakness or instability.  The examiner noted that there were no "significant functional limitations with standing or walking," no abnormal weightbearing, and no discomfort with manipulation.  There was no additional limitation of motion after 3 repetitions.  Accordingly, the Board finds the Veteran's symptoms do not more closely approximate a moderate injury to the foot.
There is no other Diagnostic Code pertaining to the feet that would more accurately reflect the Veteran's service-connected left hammertoe disability.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321; Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Veteran's left hammertoe disability includes no manifestations which are not adequately contemplated by the applicable rating criteria for hammertoes and arthritis.  Certainly the Veteran's disability picture of subjective painful toe and difficulty with long periods of walking and standing is not so exceptional as to render the schedular criteria inadequate.  Thus, referral for consideration of an extraschedular rating is not warranted.  

Even if the established schedular criteria were found to be inadequate to capture the severity and symptoms of the Veteran's left hammertoe disability, the case does not present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  Although the Veteran is unemployed, the record does not show, and the Veteran does not assert, that he is unemployable primarily due to his left hammertoe disability.  Moreover, there are no periods of hospitalization or other symptoms indicative of an exceptional or unusual disability picture.  

A request for a total disability rating based upon individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).
Since the Veteran has not asserted that he is unable to obtain and maintain substantially gainful employment due to his service-connected left hammertoe disability, and there is no evidence of such, Rice is inapplicable.  Consideration of a TDIU is not warranted.  


ORDER

Service connection for tinnitus is granted.

A disability evaluation of 10 percent, but no higher, for residuals of a left foot hammertoe is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

A November 2009 VA examination report found that the Veteran's current lumbar spine disability is not related to the reports of back pain documented in the service treatment records, because there is no evidence of chronicity or continuity of symptomatology since service.  However, the Veteran reported to the examiner that he had injured his back in service, and that he has experienced back pain since that time.  

The Veteran is competent to report the onset and frequency of back pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  As the examiner's conclusions failed to take his assertions as to chronicity into account, her findings are inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran must be afforded a new VA examination.  Id. 

In a June 2009 statement, the Veteran reported that he received treatment for his back pain immediately following his separation from service, at a VA facility in Orlando.  The earliest clinical note from the Orlando VA Outpatient Clinic (OPC) is dated August 2001.  A search for records of the Veteran's treatment at the Orlando OPC prior to August 2001 must be undertaken.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran also indicated that he was hospitalized during service for a back injury.  The Veteran should be asked to identify the facility at which he was treated, so that a search for these records can commence.  Id.  

VA treatment records since November 2009 must also be obtained.  Id.  

In September 2000, the Veteran submitted a timely notice of disagreement with respect to the denial of entitlement to service connection for a dental disability for VA outpatient treatment purposes.  The AOJ has not and must now issue a statement of the case (SOC) on this issue.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated prior to August 2001 from the Orlando OPC, and/or any other appropriate VA facility.  The request must include a search of non-digital and/or retired records.  

2.  Obtain all VA treatment records since November 2009.

3.  Request that the Veteran identify the facility where he was treated for a back injury during service, and a 3 month date range during which the treatment is likely to have occurred.  Upon receipt of such information, and pending any necessary written authorization from the Veteran, undertake a search for the Veteran's treatment records from that facility.  

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

4.  Then, schedule the Veteran for a VA spine examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current back disability is related to his active service.  The examiner must consider the service treatment records documenting several reports of low back pain during service; an August 2001 VA clinical note during which the Veteran reported an onset of back pain in 1987; and the Veteran's assertions as to a continuity of back pain symptoms since service.     

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

5.  Issue an SOC for the issue of entitlement to service connection for a dental disability for VA outpatient treatment purposes.  If the Veteran perfects an appeal, return the case to the Board.  

6.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


